EX-10.2 3 ex10_2.htm EXHIBIT 10.2

AGREEMENT FOR INDEMNIFICATION AND RELEASE

 

Agreement for Indemnification and Release ("Agreement") is made the 16th day of
March, 2011, by AlphaTrade.com ("Corporation"), and Katharine Johnston, a
director of the Corporation ("Indemnitee").

 

RECITALS

 

WHEREAS, the Corporation and the Indemnitee understand and agree that
interpretations of statutes, regulations, court opinions, and the Corporation's
Articles of Incorporation and Bylaws, are too uncertain to provide the
Indemnitee with adequate or reliable advance knowledge or guidance with respect
to the legal risks and potential liabilities to which she may become exposed
personally as a result of performing, in good faith, her duties as an officer
and director of the Corporation;

 

WHEREAS, the Corporation and the Indemnitee are aware of the substantial
increase in the number of litigation matters filed against corporate officers
and directors;

 

WHEREAS, the Corporation and the Indemnitee are aware that the cost of defending
those litigation matters, whether or not those litigation matters are
meritorious, may be in excess of the financial resources of the Indemnitee or
may significantly exceed the limited benefits derived by the Indemnitee;

 

WHEREAS, the Corporation and the Indemnitee are aware that the legal risks and
potential officer and director liabilities, or the very threat thereof, and the
resulting substantial time endured, and fees and expenses incurred, in defending
against such litigation matters have no reasonable logical relationship to the
amount of compensation received by the Indemnitee;

 

WHEREAS, the Corporation believes it will be in the best interests of the
Corporation and its shareholders for the Corporation to agree with the
Indemnitee to indemnify and release the Indemnity, to the most complete extent
permitted by law, against personal liability for actions taken in the good faith
performance in her duties to the Corporation;

 

WHEREAS, section 78.7502 of the General Corporation Law of Nevada (“Law”)
specifies the circumstances regarding the mandatory and permissive
indemnification by a Nevada corporation of the officers, directors, employees
and agents of that corporation, and those provisions (i) require indemnification
in certain circumstances, (ii) permit indemnification in other circumstances,
and (iii) prohibit indemnification in some circumstances;



 

 

WHEREAS, the members of the Board of Directors of the Corporation have
determined, after careful consideration and investigation of the various options
available, that the provisions of this Agreement are reasonable, prudent, and
necessary to promote and ensure the best interests of the Corporation and its
shareholders. The provisions of the Agreement are intended to indemnify and
release the Indemnitee in connection with her resignation from the service of
the Corporation, such that the Indemnitee will be secure in the knowledge that
(i) she is released by the Corporation for and against any and all claims that
the Corporation may have or later acquire against her and (ii) certain expenses,
costs, and liabilities incurred by her in her defense of such matters will be
borne and paid by the Corporation and she will receive the maximum protection
against such risks and liabilities as legally may be made available to her; and

 

WHEREAS, the Corporation and the Indemnitee desire that the Indemnitee resign as
an officer and director of the Corporation; provided, however, and on the
express condition, that she is furnished with the release and indemnification
specified by the provisions of this Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                   Definitions. For the purposes of this Agreement, the
following words and terms shall be defined as follows:

 

(a) The term "Proceeding" does and shall include any threatened, pending, or
completed action, inquiry, lawsuit, litigation matter, or proceeding, whether
commenced in the name of the Corporation, or otherwise, and whether civil,
criminal, administrative, or investigative in nature, including, but not limited
to, actions, inquiries, investigations, litigation matters, or proceedings
commenced pursuant to or predicated on the provisions of the Securities Act of
1933, as amended; the Securities Exchange Act of 1934, as amended; their
respective state and provincial counterparts; and any rule or regulation
promulgated pursuant thereto, in which the Indemnitee may be, or may have been
involved as, a party, or otherwise (other than plaintiff against the
Corporation), because of (i) the fact that the Indemnitee is or was an officer
or director of the Corporation, (ii) any action taken by the Indemnitee, or
(iii) any inaction by the Indemnitee while he is or was functioning as such an
officer or director of the Corporation.

 

(b) The term "Expenses" includes, but is not limited to, expenses of
investigations, judicial or administrative proceedings or appeals, court costs,
attorneys' fees and disbursements, and any expenses of establishing a right to
indemnification pursuant to applicable law or the provisions of Paragraph 7 of
this Agreement.

2

 

(c) References to "other enterprise" does and shall include each entity of and
for which the Corporation is the managing agent and references to "serving at
the request of the Corporation" does and shall include any service by the
Indemnitee as an officer and director of the Corporation which imposes duties
on, or involves services by the Indemnitee while functioning as such officer and
director with respect to any such entity, its members, partners, or
beneficiaries; and if the Indemnitee acts in good faith and in a manner he
reasonably believes to be in the best interests of the members, partners and
beneficiaries of such entity, the Indemnitee shall be deemed to have acted in a
manner "not opposed to the best interests of the Corporation," as that phrase is
contemplated by the provisions of this Agreement.

 

(d) For the purposes of this Agreement, the Indemnitee shall be deemed to have
been acting as an "Agent" if he was functioning in his capacity as (i) an
officer of the Corporation, (ii) a director of the Corporation, (iii) a member
of a committee of the Board of Directors of the Corporation, or (iv) a
representative or agent of any other enterprise at the request of the
Corporation, whether or not he is functioning in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided pursuant to the provisions of this Agreement.

 

(e) The term "Applicable Standard" means that the Indemnitee acted in good faith
and in a manner that the Indemnitee reasonably believed to be in the best
interests of the Corporation; except that in a criminal proceeding, the
Indemnitee must also have had no reasonable cause to believe that the
Indemnitee's conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or any
equivalent procedure shall not, of itself, create any presumption, or establish,
that the Indemnitee did not satisfy the "Applicable Standard."

 

(f) "Independent Legal Counsel" shall include any law firm selected by the
regular counsel for the Corporation from a list of law firms which satisfy
reasonable criteria established by the Board of Directors of the Corporation;
provided, however, such law firm has not represented the Corporation, the
Indemnitee, or any person controlled by the Indemnitee within the preceding 24
calendar months.

 

(g) The term "Estate" shall include the following terms as those are understood
in Nevada law:

 

(1) The duly appointed and qualified executor, executrix, administrator,
administratrix, administrator with the Will annexed, or administratrix with the
Will annexed, of the estate of a decedent;

3

 

(2) The surviving joint tenant of a decedent, when shares of capital stock
issued by the Corporation are owned by a decedent and a person who is not active
in the business of the Corporation as joint tenants;

 

(3) Any other person who, because of the community property or other law of any
jurisdiction, may acquire, by reason of the death of such decedent, and without
formal probate proceedings, any right, title, or interest in or to shares of
capital stock issued by the Corporation to such decedent; or

 

(4) An irrevocable living or grantor's trust for the benefit of a deceased
shareholder of the Corporation.

 

2.                   Resignation. Subject to the provisions of this Agreement,
the Indemnitee hereby resigns as a director and an officer of the Corporation.

 

3.                   Release of Claims. In consideration of the execution and
delivery of this Agreement by the Indemnitee, the Corporation hereby
irrevocably, unconditionally, and forever releases, acquits, and discharges the
Indemnitee from any and all claims, charges, liabilities, obligations, losses,
debts, demands, rights, actions and causes of action which the Corporation has
or may acquire against the Indemnitee. It is understood that there is a risk
that , subsequent to the execution and delivery of this Agreement, losses,
damages, or injuries might be incurred which are unknown or unanticipated, for
whatever reason, at the time of the execution and delivery of this Agreement. It
is nonetheless specifically agreed that the release specified in this Agreement
is fully and completely effective, regardless of any present lack of knowledge
by the Corporation as to any claims, charges, complaints, liabilities,
obligations, debts, suits, demands, grievances, losses, damages, costs,
expenses, rights, actions or causes of action, or as to any possible fact or
circumstance relating in any manner to the matters for which the release
specified in this Agreement is made.

 

4.                   Indemnity in Third Party Proceedings. The Corporation shall
indemnify the Indemnitee, if the Indemnitee is made a party to or threatened to
be made a party to, or otherwise involved in, any Proceeding (other than a
Proceeding which is an action by or in the right of the Corporation to procure a
judgment in its favor), because of the fact that the Indemnitee is or was an
Agent of the Corporation. The indemnification contemplated by the provisions of
this Paragraph 4 shall apply, and be limited, to and against all Expenses,
judgments, fines, penalties, settlements, and other amounts, actually and
reasonably incurred by the Indemnitee in connection with the defense or
settlement of any such Proceeding; provided, however, it is determined pursuant
to the provisions of Paragraph 8 of this Agreement or by the court in which such
Proceeding is or was pending that the Indemnitee satisfied the Applicable
Standard.

4

 

5.                   Indemnity in Proceedings By or In the Name of the
Corporation. The Corporation shall indemnify the Indemnitee, if the Indemnitee
is made a party to, or threatened to be made a party to, or otherwise involved
in, any Proceeding which is an action by or in the right of the Corporation to
procure a judgment in the Corporation's favor because the Indemnitee is or was
an Agent of the Corporation. The indemnification contemplated by the provisions
of this Paragraph 5 shall apply, and be limited, to and against all Expenses
actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such Proceeding, but only if:

 

(a) the Indemnitee satisfies the Applicable Standard (except that the
Indemnitee's belief regarding the best interests the Corporation or other
enterprise need not have been reasonable);

 

(b) the Indemnitee acted with such care, including reasonable inquiry, as an
ordinarily prudent person in a similar circumstance would use; and

 

(c) the Proceeding is settled or otherwise disposed of with approval of the
Corporation.

 

No indemnification shall be made pursuant to the provisions of this Paragraph 5
for any claim, issue, or matter as to which the Indemnitee shall have been
adjudged to be liable to the Corporation in the performance of the Indemnitee's
duty to the Corporation, unless, and only to the extent that, the court in which
such Proceeding is or was pending shall determine upon application that,
considering all the circumstances of such Proceeding, the Indemnitee is fairly
and reasonably entitled to indemnification for the Expenses, which such court
shall determine.

 

6.                   Expenses of Successful Indemnitee. Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits in defense of any Proceeding or in defense of any
claim, issue, or matter in such Proceeding, the Indemnitee shall be indemnified
by the Corporation from and against all Expenses actually and reasonably
incurred in connection with such Proceeding.

 

7.                   Advances of Expenses. The Expenses incurred by the
Indemnitee in any Proceeding shall be advanced by the Corporation prior to the
final disposition of such Proceeding at the written request of the Indemnitee,
but only if the Indemnitee shall undertake to repay such advances, unless and to
the extent that it is ultimately determined that the Indemnitee is entitled to
indemnification. Any advance required pursuant to the provisions of this
Paragraph 7 shall be deemed to have been approved by the members of the Board of
Directors of the Corporation to the extent the provisions of this Agreement have
been approved by the members of that Board of Directors. In determining whether
or not to make an advance pursuant to the provisions of this Paragraph 7, the
ability of the Indemnitee to repay any such advance shall not be a factor. In a
Proceeding commenced by the Corporation directly, in its own right (as
distinguished from a Proceeding commenced derivatively or by any receiver or
trustee), the Corporation shall have the discretion not to make the advance
contemplated by the provisions of this Paragraph 7, if independent counsel
advises the Corporation in writing that the Corporation has probable cause to
believe, and the Corporation does, in fact, believe, that the Indemnitee did not
act in good faith with regard to the subject matter of such Proceeding or a
material portion of such Proceeding.

 

5

 



8.                   Right of the Indemnitee to Indemnification Upon
Application; Procedure Upon Application. Any indemnification or advance
contemplated by the provisions of this Agreement shall be made no later than 30
calendar days after receipt by the Corporation of a written request by the
Indemnitee for such advance or indemnification and which request shall be
provided in accordance with the provisions of Paragraph 12 of this Agreement. In
all other situations, indemnification shall be made by the Corporation only if
authorized in the specific situation, upon a determination that indemnification
of the Indemnitee is proper according to the circumstances and the provisions of
this Agreement by:

 

(a) a majority vote of a quorum of the members of the Board of Directors of the
Corporation (or a duly constituted committee of that Board of Directors),
consisting of officers and directors who are not parties to the Proceeding at
issue;

 

(b) approval of a majority in interest of the issued and outstanding voting
capital stock of the Corporation, and any shares of the Corporation=s voting
capital stock entitled to vote therefor held by the Indemnitee shall not be
entitled to vote regarding such indemnification;

 

(c) the court in which the Proceeding at issue is or was pending, upon
application made by the Corporation or made by (i) the Indemnitee or (ii) any
person rendering services in connection with the Indemnitee's defense, whether
or not the Corporation opposes such application; or

 

(d) to the extent permitted by law and as expressed by independent legal counsel
in a written opinion.

 

The right to indemnification or advances contemplated by the provisions of this
Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction. The burden of proving that such indemnification or advances is
appropriate shall be on the Indemnitee. Neither the failure of the Corporation
(including the members of its Board of Directors or independent legal counsel)
to make a determination prior to the commencement of any action to determine
whether such indemnification or advances is appropriate in the particular
circumstances because the Indemnitee has satisfied the Applicable Standard, nor
a determination by the Corporation (including the members of its Board of
Directors or independent legal counsel) that the Indemnitee has not satisfied
such Applicable Standard, shall be a defense to such action or create a
presumption that the Indemnitee has not satisfied the Applicable Standard. The
Indemnitee's Expenses incurred in connection with successfully establishing his
right to such indemnification or advances, in whole or in part, in any
Proceeding shall also be indemnified by the Corporation; provided, however, that
if the Indemnitee is only partially successful, only an equitably allocated
portion of such Expenses shall be indemnified by the Corporation.

 

If the Indemnitee is entitled to indemnification by the Corporation for some or
a portion of the Expenses, judgments, fines, or penalties actually and
reasonably incurred by the Indemnitee in the investigation, defense, appeal, or
settlement of any Proceeding but not, however, for the total amount of those
Expenses, judgments, fines or penalties the Corporation shall nevertheless
indemnify the Indemnitee for the portion (determined on an equitable basis) of
those Expenses, judgments, fines, or penalties to which the Indemnitee is
entitled.

 

The Corporation's obligations to advance or indemnify the Indemnitee pursuant to
the provisions of this Agreement shall be deemed satisfied to the extent of any
payments made by an insurer for or on behalf of the Corporation or the
Indemnitee.

 

6

 



9.                   Indemnification Pursuant to this Agreement Is Not
Exclusive. The indemnification contemplated by the provisions of this Agreement
shall not be deemed exclusive of any other rights to which the Indemnitee may be
entitled pursuant to the provisions of the Certificate of Incorporation or
Bylaws of the Corporation, or any agreement, vote of shareholders, or
disinterested officers and directors, the General Corporation Law of the State
of Nevada, or otherwise, as to action in his official capacities as an officer,
director of the Corporation and any other capacity while serving as an officer
or director of the Corporation. The indemnification contemplated by the
provisions of this Agreement shall continue as to the Indemnitee although he may
have ceased to be an Agent of the Corporation and shall inure to the benefit of
the heirs and personal representatives of the Indemnitee, including the Estate
of the Indemnitee.

 

10.                Limitations. The Corporation shall not be obligated pursuant
to the provisions of this Agreement to make any payment in connection with any
claim made against the Indemnitee:

 

(a) for which payment is made to the Indemnitee pursuant to the provisions of a
valid and collectible insurance policy, except with respect to any excess beyond
the amount of payments pursuant to the provisions of such policy;

 

(b) for which the Indemnitee is indemnified by the Corporation otherwise than
pursuant to the provisions of this Agreement;

 

(c) based upon or attributable to the Indemnitee gaining any personal profit or
advantage to which he was not legally entitled;

7

 

(d) for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Corporation within the meaning of Section 16(b)
of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any state statutory law or common law;

 

(e) resulting from or contributed to by the active and deliberate dishonesty of
the Indemnitee; provided, however, the Indemnitee shall be indemnified by the
Corporation to the extent otherwise specified by the provisions of this
Agreement as to any claims for which a litigation action may be commenced
against the Indemnitee because of any alleged dishonesty on his part, unless a
judgment or other final adjudication of such litigation action adverse to the
Indemnitee shall establish that he committed acts of active and deliberate
dishonesty with an actual dishonest purpose and intent, which acts were material
to the litigation action so adjudicated;

 

(f) for omissions or acts committed in bad faith or which involve intentional
misconduct or a knowing violation of law;

 

(g) for any omission or act that the Indemnitee believed at the time of his
action to be contrary to, or inconsistent with, the best interests of both the
Corporation and its shareholders, or

 

(h) for any transaction from which the Indemnitee derived an improper personal
economic benefit in a capacity other than as a shareholder of the Corporation.

 

11.                Notices. The Indemnitee shall, as a condition precedent to
her right to be indemnified pursuant to the provisions of this Agreement,
provide to the Corporation notice in writing within 20 calendar days after he
becomes aware of any claim made against him for which she believes, or should
reasonably believe, indemnification will or could be sought pursuant to the
provisions of this Agreement. All notices, requests, demands, and other
communications (collectively, "notices") contemplated or required by the
provisions of this Agreement shall be in writing (including communications by
telephone, telex, or telecommunication facilities providing facsimile
transmission) and mailed (postage prepaid and return receipt requested),
telegraphed, telexed, transmitted or personally served to each party at the
address for such party specified below such party's signature to this Agreement.

 

12.                Purpose of this Agreement. The parties to this Agreement
represent, warrant, and covenant that they are entering into and executing this
Agreement solely for the purpose of resolving and settling any and all
differences and disputes which exist or which may exist and developed among
them. The entering into, execution, and delivery of this Agreement shall not be
considered to be an admission of any fact, matter, fault, wrongdoing, or
liability.

 

8

 

13.                Execution in Counterparts. This Agreement may be prepared in
multiple copies and forwarded (by facsimile or electronic transmission) to each
of the parties (or their counsel) for signature. The signatures of the parties
may be affixed to one copy or to separate copies of this Agreement and when all
such copies are received (by facsimile or electronic transmission) and signed by
all the parties, those copies shall constitute one agreement which is not
otherwise separable or divisible.

 

14.                Entire Agreement. This Agreement is the final written
expression and the complete and exclusive statement of all the agreements,
conditions, promises, representations, warranties and covenants between the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes all prior or contemporaneous agreements, negotiations,
representations, warranties, covenants, understandings and discussions by and
between and among the parties, their respective representatives, and any other
person, with respect to the subject matter specified in this Agreement. This
Agreement may be amended only by an instrument in writing which expressly refers
to this Agreement and specifically states that that instrument is intended to
amend this Agreement and is signed by each of the parties. Nothing specified in
any exhibit attached to this Agreement shall supersede or annul the terms and
provisions of this Agreement, unless the matter specified in such exhibit shall
expressly so provide to the contrary, and in the event of any ambiguity in
meaning or understanding between this Agreement proper and the appended
exhibits, the provisions of this Agreement shall prevail and control. Each of
the parties represents, warrants and covenants that in executing this Agreement
that party has relied solely on the terms, conditions and provisions specified
in this Agreement. Each of the parties additionally represents, warrants and
covenants that in executing and delivering this Agreement such party has placed
no reliance whatsoever on any statement, representation, warranty, covenant or
promise of the other party, or any other person, not specified expressly in this
Agreement, or upon the failure of any party or any other person to make any
statement, representation, warranty, covenant or disclosure of any nature
whatsoever. The parties have included this paragraph to preclude (i) any claim
that any party was in any manner whatsoever induced fraudulently to enter into,
execute and deliver this Agreement, and (ii) the introduction of parol evidence
to vary, interpret, supplement or contradict the terms, conditions and
provisions of this Agreement.

 

15.                Governing Law. All questions concerning the validity,
interpretation, or performance of any of the terms, conditions and provisions of
this Agreement or of any of the rights or obligations of the parties shall be
governed by, and resolved in accordance with, the laws of the State of Nevada,
without regard to conflicts of law principles.

 

16.                All Consents in Writing. In any instance in which any party
shall be requested to consent to or approve of any matter with respect to which
that party's consent or approval is required by any of the provisions of this
Agreement, such consent or approval shall be furnished in writing.

9

 

17.                Attorneys' Fees. In the event any party shall institute any
action or proceeding to enforce any provision of this Agreement to seek relief
from any violation of this Agreement, or to otherwise obtain any judgment or
order relating to or resulting from the subject matter of this Agreement, the
prevailing party shall be entitled to receive from the losing party such
prevailing party's actual attorneys' fees and costs incurred to prosecute or
defend such action or proceeding, including, but not limited to, actual
attorneys' fees and costs incurred preparatory to such prosecution and defense.
Moreover, while a court of competent jurisdiction may assist in determining
whether or not the fees actually incurred are reasonable in the circumstances
then existing, that court is not be governed by any judicially or legislatively
established fee schedule, and such fees and costs are to include those as may be
incurred on appeal of any issue and all of which fees and costs shall be
included as part of any judgment, by cost bill or otherwise, and where
applicable, any appellate decision rendered in or resulting from such action or
proceeding. For purposes of this Agreement, in any action or proceeding
instituted by a party, the prevailing party shall be that party in any such
action or proceeding (i) in whose favor a judgment is entered, or (ii) prior to
trial, hearing or judgment any other party shall pay all or any portion of
amounts claimed by the party seeking payment, or such other party shall
eliminate the condition, cease the act, or otherwise cure the act of commission
or omission claimed by the party initiating such action or proceeding.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

ALPHATRADE.COM KATHARINE JOHNSTON By it’s authorized signatories:   /s/ Gordon
Muir
/s/ Katharine Johnston Gordon Muir, CEO, Director   /s/ Anthony Miller   Anthony
Miller, President, Director  